DETAILED ACTION
This Office Action is in response to Application filed November 8, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 2, claims 1 and 3-5, in the reply filed on March 31, 2021 is acknowledged.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
On line 1 of claims 4 and 5, “a doping molar ratio” should be replaced with “the (said) doping molar ratio”.
On line 2 of claims 4 and 5, “metal oxide” should be replaced with “the (said) metal oxide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(1) Regarding claim 1, it is not clear what the limitation “rare-earth oxide doped metal oxide” recited on line 2 and the limitation “the rare-earth oxide is praseodymium oxide and/or ytterbium oxide” recited on lines 3-4 refer to, because (a) while Applicants originally disclosed a metal oxide doped with praseodymium and/or ytterbium in the specification, Applicants did not exactly disclose “rare-earth oxide doped metal oxide” where “the rare-earth oxide is praseodymium oxide and/or ytterbium oxide”, (b) in other words, the limitations cited above suggest that praseodymium oxide and/or ytterbium oxide dopes or is introduced or implanted into the preexisting metal oxide rather than praseodymium and/or ytterbium dopes or is introduced or implanted into the preexisting metal oxide, and (c) in this case, it is not clear how the rare-earth oxide can be introduced or implanted into the preexisting metal oxide especially when the rare-earth oxide, which is much larger than praseodymium or ytterbium, would create a lot of damage while being introduced or implanted into the preexisting metal oxide.
(2) Also regarding claim 1, it is not clear what the limitation “a doping molar ratio of praseodymium and/or ytterbium to the metal oxide” recited on lines 4-5 refers to, especially after Applicants claim that the metal oxide is doped with the rare-earth oxide as recited on line 2, because (a) it is not clear whether praseodymium and ytterbium are dopants or praseodymium oxide and ytterbium oxide are dopants, (b) it appears that the claimed doping molar ratio is a ratio of praseodymium and/or ytterbium with respect to the entirety of the elements that constitute the metal oxide, which includes oxygen atoms and impurity atoms in addition to indium, gallium and zinc of the indium gallium 
(3) Further regarding claim 1, it is not clear what the “recombination centers for photo-induced carriers” recited on lines 5-6 refers to, because (a) there are numerous types of recombination centers for photo-induced carriers since any defects or irregularities in the claimed composite metal oxide semiconductor can function as recombination centers as long as the defects or irregularities can hold onto the electrons and holes long enough, (b) also, Applicants do not specifically claim the effectiveness of the recombination centers for recombining photo-induced carriers, (c) for example, boundaries between the praseodymium oxide or ytterbium oxide and the metal oxide may function as the recombination centers, in which case, the limitation “there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor” recited on lines 5-6 would be inherent, (d) in addition, crystal defects inside the metal oxide and the praseodymium oxide or ytterbium oxide may also function as the recombination centers for photo-induced carriers, in which case, the limitation “there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor” recited on lines 5-6 would have been obvious since the metal oxide, praseodymium oxide and ytterbium oxide may  not 
Claims 3-5 depend on claim 1, and therefore, claims 3-5 are also indefinite.
(4) Regarding claim 3, it is not clear how 0 ≤ Ga/In, because when Ga/In = 0, the metal oxide cannot be referred to as indium gallium zinc oxide as recited on line 3 of the amended claim 1, but should at best be referred to as indium zinc oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba (US 8,872,179) (in view of Nabatame et al. (US 9,741,864))
Regarding claim 1, Tsukuba discloses a composite metal oxide semiconductor (col. 4, lines 36-48), characterized in that the composite oxide semiconductor is a rare-
(If Applicants can prove or show that it is not inherent that the composite metal oxide semiconductor disclosed by Tsukuba comprises both Ga and Pr or Yb, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composite metal oxide semiconductor disclosed by Tsukuba can comprise both Ga and Pr or Yb as disclosed on lines 51-56 of column 3 of Nabatame et al., because (a) an oxide semiconductor comprising indium gallium zinc oxide has been commonly employed and well-known oxide semiconductor material that allows band gap engineering in a wider range of band gaps due to the quaternary nature of indium gallium zinc oxide, and (b) Pr or praseodymium oxide has been commonly employed to improve quality and stability of the oxide semiconductor as disclosed in ABSTRACT of Nabatame et al.) 
Tsukuba (in view of Nabatame et al.) differs from the claimed invention by not showing that a doping molar ratio of praseodymium and/or ytterbium to the metal oxide is in a range from 0.002: 1 to 0.4: 1.

Regarding claim 3, Tsukuba (in view of Nabatame et al.) differs from the claimed invention by not showing that the metal oxide is indium gallium zinc oxide; a molar ratio of indium and gallium and zinc complies with the following formulas: In/(In+Zn)≥0.76, 0≤Ga/In≤0.8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratios can be within the claimed ranges, because (a) the In/(In+Zn) ratio would determine the band gap of the oxide semiconductor, which thus should be controlled and optimized to achieve a desired 
Regarding claims 4 and 5, Tsukuba (in view of Nabatame et al.) differs from the claimed invention by not showing that a doping molar ratio of praseodymium or ytterbium to metal oxide is in a range from 0.02: 1 to 0.40: 1 (claim 4), wherein a doping molar ratio of praseodymium or ytterbium to metal oxide is in a range from 0.10: 1 to 0.20: 1 (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed doping molar ratios can be within the claimed ranges, because (a) as Tsukuba discloses, praseodymium and ytterbium would function as a stabilizer, and therefore, the doping molar ratio of praseodymium and ytterbium should be controlled to optimize the stability of the oxide semiconductor, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki (US 8,546,181)
Cho et al. (US 8,866,141)
Yamazaki (US 9,099,560)
Yamazaki (US 2013/0187161)
Hiroi et al. (US 10,756,190)
Uochi et al. (US 9,630,127)
Oyama et al. (US 2020/0235247)
Yamazaki et al. (US 8,669,556)
Sasaki et al. (US 10,134,852)
Woo et al. (US 10,546,959)

Nakayama et al. (US 10,000,842)
Ohno et al. (US 10,872,982)
Xu et al. (US 2020/0027993)
Lien et al. (US 2013/0133183)
Schumacher et al. (US 8,535,633)
Song et al. (US 10,896,951)
Hondo et al. (US 9,048,265)
Kim et al. (US 9,245,957)
Noda et al. (US 9,012,913)
Seo et al. (US 9,236,495)
Xu et al., “Trap-Assisted Enhanced Bias Illumination Stability of Oxide Thin Film Transistor by Praseodymium Doping.” Applied Materials & Interfaces 11 (2019) pp. 5232−5239.
Li et al., “Improving Thermal Stability of Solution-Processed Indium Zinc Oxide Thin-Film Transistors by Praseodymium Oxide Doping,” Applied Materials & Interfaces 10 (2018) pp. 28764−28771.
Lu et al., “Effects of praseodymium doping on the electrical properties and aging effect of InZnO thin-film transistor,” Journal of Materials Science 54 (2019) pp. 14778–14786.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 19, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815